DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed June 29, 2022, have been fully considered but they are not persuasive. 
On page 6 of Remarks, Applicant argues that the combination of Kim (U.S. Patent 9,384,897) and Ahn et al. (US Patent 8,351,181) fails to disclose the dimension of the oxidized region in a central portion of the laminate body has a smaller dimension in the second direction than that of the oxidized region in the surface layer portion.
The Examiner respectfully disagrees with the above assertion. As claimed the oxidized region of the internal electrodes can be any region of the internal electrodes that has been oxidized in the width direction. The Examiner is taking the oxidized region in the second direction of the surface layer portion of Kim to be the entire width of topmost internal electrode (topmost 121 – Figure 2, Figure 3) (col.2 ll.25-30). The oxidized region of the central portion of Kim, however, only encompasses the width-wise edge oxidized region of internal electrodes that are located between the topmost and bottommost internal electrodes in the laminating direction (See Figure 2 and Figure 3 of Kim) (col.6 ll.35-41). 
Applicant’s arguments with respect to the multiple internal electrodes of the surface layer portion as recited in amended claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Nishikawa et al. (US Publication 2007/0025056) is relied upon to disclose multiple surface layer internal electrodes having substantially oxidized regions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Patent 9,384,897) in view of Ahn et al. (US Patent 8,351,181) and in further view of Nishikawa et al. (US Publication 2007/0025056).

    PNG
    media_image1.png
    389
    333
    media_image1.png
    Greyscale

Figure 2 of Kim with Examiner’s Comments (Figure 2EC)
In re claim 1, Kim discloses a multi-layer ceramic capacitor, comprising: 
a multi-layer unit (110 – Figure 1, col.5 l.24) that includes ceramic layers (112 – Figure 4, col.5 l.6) laminated in a first direction (T direction – Figure 1, Figure 2, Figure 3), internal electrodes (121, 122 – Figure 4, col.4 l.31) disposed between the ceramic layers (Figure 2, Figure 3, Figure 4), a main surface (5 – Figure 1, Figure 4), facing the first direction, a side surface (1, 2 – Figure 1, Figure 2, col.4 ll.24-25) facing a second direction (W direction – Figure 1, Figure 2) orthogonal to the first direction, a surface layer portion (SL – Figure 2EC; note that the Surface Layer portion encompasses the oxidized surface that extends the whole width of the internal electrode [col.2 ll.25-30]) in a range from the main surface to a predetermined depth (Note that any arbitrary depth can be attributed to the surface portion), and a center portion (CP – Figure 2EC) adjacent to the surface layer portion in the first direction (Figure 2EC); and 
a side margin (113, 114 – Figure 2, col.4 ll.60-61) that covers the side surface of the multi-layer unit from the second direction (W direction – Figure 2, Figure 2), such that all internal electrodes (121, 122 – Figure 2, Figure 4) are covered from the second direction by the side margin (113, 114 – Figure 2), each of the internal electrodes (121, 122 – Figure 2, Figure 4) including an oxidized region (O – Figure 3, col.5 l.47) that is adjacent to the side margin (113 – Figure 2, Figure 3).
Kim does not explicitly disclose the ceramic layers having an average dimension in the first direction that is 0.4 µm or less.
Ahn discloses that by reducing the thickness of the dielectric layer a device having higher capacitance can be realized (col.6 ll.23-26). It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to incorporate a thinner dielectric structure as described by Ahn to create a device having greater capacitance, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Kim in view of Ahn does not disclose the oxidized region in the surface layer portion having a dimension in the second direction that is equal to or more than two times the average dimension of the ceramic layers in the first direction, and the oxidized region of each of the internal electrodes in the center portion having a dimension in the second direction that is less than two times the average dimension of the ceramic layers in the first direction. However, Kim further discloses that controlling the maximum oxidation length to 3 µm or aids in blocking deterioration in dielectric properties (col.6 ll.1-6), the oxidized region in the surface layer (SL – Figure 2EC) portion having a dimension in the second direction that is equal to more than twice the length of an Lmax oxidation region (See Table 1, Sample 1: Lmax has a value of 2.4 µm), and the surface layer portion (SL – Figure 2EC) is longer than the oxidized regions (O – Figure 3) in the center portion.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the oxidation length to a desired value as described by Kim while adjusting the thickness of the dielectric layer as taught by Ahn to achieve a device of desired capacitance and dielectric strength, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Kim further does not disclose the surface layer portion having two or more of the internal electrodes. 
 Nishikawa discloses at least two internal electrodes in a surface layer portion having the substantially oxidized region (¶11, ¶19).
The combination of Kim and Nishikawa discloses the oxidized region of each of the multiple internal electrodes in the surface layer portion having a dimension in the second direction that is equal to or more than two times the average dimension of the ceramic layers in the first direction. 	It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the substantially oxidized surface layer internal electrodes as described by Nishikawa to improve the flexural strength of the multilayer ceramic capacitor (¶10 – Nishikawa). 
In re claim 5, Kim in view of Ahn and in further view of Nishikawa discloses the multi-layer ceramic capacitor according to claim 1, as explained above. Kim further discloses wherein the internal electrodes (121, 122 – Figure 1, Figure 4) include nickel as a main component (col.9 ll.28-31).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Patent 9,384,897) in view of Ahn et al. (US Patent 8,351,181) and in further view of Nishikawa et al. (US Publication 2007/0025056)and in further view of Kitamura et al. (US Publication 2016/0293331).
In re claim 2, Kim in view of Ahn and in further view of Nishikawa discloses the multi-layer ceramic capacitor according to claim 1, as explained above. Kim does not disclose wherein the predetermined depth is defined to be 10% of a dimension of the multi-layer unit in the first direction.
Kitamura discloses a maximum thickness of the cover layer of a multilayer ceramic capacitor (10 – Figure 1, ¶101) is 30 µm in a laminate having a thickness of 500 µm (¶89-90) to provide for an element having improved moisture and thermal shock resistance (¶127-128). 
The combination of Kim and Kitamura discloses internal electrodes having oxidized portions within a predetermined depth of 10% of a dimension of the multi-layer unit in the first direction. Note that by incorporating the dimensions of the cover layer and multilayer component as described by Kitamura, the upper internal electrodes of Kim fall within SL (see Figure 2EC). 
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the cover layer and multilayer structure as described by Kitamura to provide for a device having improved moisture and thermal shock resistance (¶127-128: Kitamura). 

Allowable Subject Matter
Claims 4 and 6-7 are allowed. The prior art does not teach nor suggest (in combination with other claim limitations) the oxidation region in the surface layer portion has a dimension in the second direction that is equal to or less than four times the average dimension of the ceramic layers in the first direction.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mizuno et al. (US Publication 2007/0025055)		Figure 3, Claim 1
Banno et al. (US Publication 2014/0175942)		[¶23], [¶45]

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN RAMASWAMY whose telephone number is (571)270-1962. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUN RAMASWAMY/               Primary Examiner, Art Unit 2848